                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


James Covington

      v.                                       Case No. 19-cv-384-JD

NH State Prison, Warden, et al.




                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone, dated December 27, 2019.


                                        /s/ Joseph A. DiClerico, Jr.
                                        Joseph A. DiClerico, Jr
                                        United States District Judge

Date: January 2, 2020

cc:   James Covington, pro se
